Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2009                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
  137827                                                                                              Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
  KEVIN M. DUVALL, Personal Representative                                                                              Justices
  of the Estate of DONNA DUVALL,
                 Plaintiff-Appellee,
  v                                                                SC: 137827
                                                                   COA: 277767
                                                                   Kalamazoo CC: 06-000133-NH
  BRONSON METHODIST HOSPITAL,
           Defendant-Appellant,
  and
  SOUTHWESTERN MICHIGAN EMERGENCY
  SERVICES, P.C., MARK D. KERSCHNER,
  M.D., and SIMON C. WATSON, M.D.,
              Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 28, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2009                      _________________________________________
           d0316                                                              Clerk